UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1635


FEDERATED CAPITAL CORPORATION,      d/b/a   Federated   Financial
Corporation of America,

                Plaintiff - Appellee,

          v.

KEVIN C. BETSKOFF, d/b/a Keymar Financial SVC,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00538-CCB)


Submitted:   August 5, 2013                 Decided:    August 14, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin C. Betskoff, Appellant Pro Se.     Donald Saunders Litman,
LITMAN LAW OFFICE, Lansdale, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin C. Betskoff seeks to appeal the district court’s

order denying his motion to reconsider its order remanding his

case to Utah state court, from which Betskoff had attempted to

remove it.     But we lack jurisdiction to consider such a claim

because, subject to exceptions not applicable here, “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”          28 U.S.C.A. § 1447(d)

(West Supp. 2013); see also E.D. ex rel. Darcy v. Pfizer, Inc.,

____ F.3d       , 2013 WL 3487397, at *6 (4th Cir. July 12, 2013)

(No. 12-2207).

            We therefore dismiss Betskoff’s appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   material   before   this    court   and

argument will not aid the decisional process.

                                                                  DISMISSED




                                     2